Case 1:21-cv-00065-LEK-KJM Document 2 Filed 01/27/21 Pagelofi PagelD #: 37

 

FILED IN THE
CV 21-00065-LEK-KJM see DISTRICT OF HAWAN

Jan 27, 2021
MICHELLE RYNNE, CLERK OF COURT

 

 

 

At _ 3. oclock and 30 min PM

[¥] ORDER SETTING RULE 16 SCHEDULING CONFERENCE
f] ORDER SETTING STATUS CONFERENCE

for Monday, March 29, 2021 at 9:30 a.m. before:

[| Magistrate Judge Rom Trader via AT&T conference (Call:
1-888-363-4735 / Access Code 2070326)

[] Magistrate Judge Wes Reber Porter via AT&T conference (Call:
1-888-278-0296 / Access Code: 8224751)

[“| Magistrate Judge Kenneth J. Mansfield in Courtroom 6

° Parties are reminded that, unless otherwise ordered by the Court, a meeting of the
parties must occur at least 21 days prior to the Scheduling Conference and a report
submitted to the Court. Except as otherwise provided by L.R. 26.1(c), no formal
discovery may be commenced before the meeting of the parties.

° Each party shall file a Scheduling Conference Statement pursuant to L.R. 16.2(b),
and shall attend in person or by counsel.

° Failure to file and/or attend will result in imposition of sanctions, (including fines
or dismissal), under Fed.R.Civ.P. 16(f) and L.R. 11.1.

DATED at Honolulu, Hawaii on Wednesday, January 27, 2021.

/s/ J. Michael Seabright
Chief, U.S. District Judge

I hereby acknowledge receipt of the Order Setting Rule 16 Scheduling Conference.

Date January 27, 2021 - Signature

 

Atty ( ) Secy ( ) Messenger (_ )

THIS SCHEDULING ORDER IS ATTACHED TO THE INITIATING DOCUMENT

(COMPLAINT/NOTICE OF REMOVAL) & MUST BE SERVED WITH THE
DOCUMENT. PLEASE DO NOT REMOVE. —
